UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 17, 2007 Date of report (Date of earliest event reported): July 17, 2007 MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 333-130373-30 06-1204982 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1285 Avenue of the Americas New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (212) 713-2000 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On July 17, 2007, a pooling and servicing agreement dated as of July 1, 2007 (the “Pooling and Servicing Agreement”), was entered into by and among Mortgage Asset Securitization Transactions, Inc., as depositor (the “Registrant”), SunTrust Mortgage, Inc., as transferor (“SunTrust”), Wells Fargo Bank, N.A., as master servicer and trust administrator (the “Master Servicer”), SunTrust Bank, as custodian, and The Bank of New York, as trustee (the “Trustee”).The Pooling and Servicing Agreement was entered into for the purpose of issuing a single series of certificates, entitled STARM Mortgage Loan Trust 2007-S1, Mortgage Pass-Through Certificates, Series 2007-S1 (the “Certificates”). Certain classes of the Certificates, designated as Class 1-A, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2, Class 4-A-1, Class 4-A-2, Class 5-A-1, Class 5-A-2, Class A-UR, Class A-LR, Class B-1, Class B-2 and Class B-3 (collectively, the “Publicly-Offered Certificates”) were registered under the Registrant’s registration statement on Form S-3 (Registration No. 333-130373).The Publicly-Offered Certificates were sold to UBS Securities LLC, SunTrust Capital Markets Inc. and Goldman, Sachs & Co. (the “Underwriters”), pursuant to an underwriting agreement dated as of July 16, 2007 (the “Underwriting Agreement”), among the Registrant and the Underwriters. The remaining classes of the Certificates, designated as Class B-4, Class B-5 and Class B-6 Certificates (collectively, the “Non-Offered Certificates”), were not sold to the Underwriters. The mortgage loans (the “Mortgage Loans”) backing the Publicly-Offered Certificates were acquired by the Registrant from SunTrust as seller and servicer pursuant to a purchase, warranties and servicing agreement dated as of July 1, 2007 (the “Purchase, Warranties and Servicing Agreement”) and a purchase price and terms letter dated as of July 17, 2007 (the "Purchase Price and Terms Letter"). The Purchase Warranties and Servicing Agreement contains representations and warranties made by SunTrust to the Depositor and the Reconstituted Purchase, Warranties and Servicing Agreement (defined below) restate for the Trustee for the benefit of the Certificateholders the representations and warranties made by SunTrust to the Depositor. The Pooling and Servicing Agreement also contains representations and warranties made by SunTrust to the Depositor with respect to the Mortgage Loans sold by SunTrust to the Depositor. Primary servicing of the Loans will be provided by SunTrust pursuant to the Purchase, Warranties and Servicing Agreement as reconstituted by the reconstituted purchase, warranties and servicing agreement dated as of July 17, 2007 (the “Reconstituted Purchase, Warranties and Servicing Agreement”). Certain of the terms and conditions of the Pooling and Servicing Agreement, the Underwriting Agreement, the Purchase, Warranties and Servicing Agreement, the Reconstituted Purchase, Warranties and Servicing Agreement and the Purchase Price and Terms Letter have been described in a Prospectus Supplement filed on July 19, 2007 on behalf of the Registrant, which filing was made pursuant to Rule 424(b)(5) of the Securities Act of 1933, as amended, under the Registrant’s Form S-3 registration statement number 333-130373, for the STARM Mortgage Loan Trust 2007-S1.The description of those agreements are hereby incorporated herein by reference.A copy of the Pooling and Servicing Agreement, the Underwriting Agreement, the Purchase, Warranties and Servicing Agreement, the Reconstituted Purchase, Warranties and Servicing Agreement and certain other agreements will be filed subsequently as exhibits to a separate Current Report on Form 8-K filed by the Registrant for the STARM Mortgage Loan Trust 2007-S1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC. By: /s/Agnes Teng Name:Agnes Teng Title:Associate Director By: /s/Sameer Tikoo Name:Sameer Tikoo Title:Associate Director Dated: July 20, 2007 3
